Citation Nr: 1136022	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-25 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the recoupment of severance pay based on a 20 percent disability rating is proper.  


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1978 to August 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing was requested and scheduled, and the Veteran failed to report for such hearing.


FINDINGS OF FACT

1.  The Veteran received severance pay for a low back disability upon his separation from the military.

2.  When service connection for a low back disability was awarded in May 1995 an initial disability rating of 20 percent was assigned.  


CONCLUSION OF LAW

The recoupment of severance pay is properly based on a 20 percent disability rating; the amount to be recouped each month should be the remainder of the amount payable for the combined disability rating less the amount payable for the combined non-severance disabilities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.700 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

The VCAA is applicable when a Veteran files a claim for benefits.  See 38 C.F.R. § 3.159(b)(1), (c).  In this case, the Veteran asserts that VA is withholding an improper amount of his compensation to recoup the severance pay he received at separation from service.  The Veteran has not filed a claim for benefits and has instead asked for an adjustment of the allocation of his benefits.  Thus, the VCAA is not applicable in this case.  

While the VCAA does not apply in this case, certain due process considerations must be afforded the Veteran.  See 38 C.F.R. § 3.103 (2010).  In this case, the Veteran has been offered a hearing and has received notice of all VA actions.  He was also provided information about Veterans Service Organizations and was afforded an opportunity to submit relevant evidence or ask VA to obtain relevant evidence.  Appropriate due process has been provided.  

Service records indicate that when the Veteran separated from the United States Army in August 1993, he received $47,210.40 in disability severance pay for a low back disability.  The Veteran has not disputed the amount of severance pay he received.  Instead, he contends that VA is basing the recoupment payments on the wrong disability percentage.  The Veteran was awarded service connection for a low back disability in February 1995 and a 20 percent disability rating was assigned.  VA is currently determining the amount to be recouped each month based upon the Veteran having a 20 percent disability rating for the condition for which he received severance pay.  

Where the disability or disabilities found to be service-connected are the same as those upon which disability severance pay is granted, or where entitlement to disability compensation was established on or after September 15, 1981, an award of compensation will be made subject to recoupment of the disability severance pay.  38 C.F.R. 3.700(a)(3) (2010).  Following initial determination of the degree of disability recoupment shall not be at a monthly rate in excess of the monthly compensation payable for that degree of disability.  Id.  For this purpose the term "initial determination of the degree of disability" means the first regular schedular compensable rating in accordance with the provisions of subpart B, part 4 of this chapter and does not mean a rating based in whole or in part on a need for hospitalization or a period of convalescence.  Id.  Where payment of severance pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of the severance pay.  Id.  

The Veteran has put forth several reasons that he believes that recoupment should not be calculated based on a 20 percent disability rating.  

First, the Veteran asserts that since the Army Physical Evaluation Board (PEB) rated his low back disability at 10 percent, recoupment should be calculated based upon a 10 percent disability rating.  The relevant VA regulation clearly defines "initial determination of the degree of disability" as the first regular schedular compensable rating in accordance with the provisions of subpart B, part 4 of this chapter.  See 38 C.F.R. § 3.700(a)(3).  In this regard, the chapter is Chapter 38 of the Code of Federal Regulations (Pensions, Bonuses and Veterans' Relief).  Part 4 is the Schedule for Rating Disabilities and subpart B details disability ratings.  It is also clear from the regulation that the disability percentage used for calculating recoupment is the percentage first assigned by VA, not the service department.   

The regulation indicates that recoupment is based on the "first regular schedular compensable rating".  When the service department determines the amount of severance pay, it does not determine if there is a regular schedular compensable rating.  Instead, the amount of severance pay is based on the member's years of service and monthly basic pay.  See 10 U.S.C.A. § 1212 (West 2002).  When service-connection is awarded for a disability by VA a determination of the disability rating is made based on the Schedule for Rating Disabilities.  See 38 C.F.R. §§ 3.4, 4.1 (2010).  As the first regular schedular compensable rating assigned was 20 percent, this is the proper disability rating upon which to base recoupment payments.  

Second, the Veteran contends that the disability for which he was granted severance pay is not the same disability for which he receives VA disability compensation.  Specifically, he notes that the Army Medical Evaluation Board (MEB) described his disability as musculoskeletal low back pain without evidence of herniated disc while VA shows a diagnosis of residuals of trauma lumbosacral spine with narrowing of intervertebral discs L4 and L5 and S1.  Importantly, the MEB also noted that magnetic resonance imaging (MRI) showed mild disc desiccation and degenerative changes at L4-5 and L5-S1.  The Army PEB noted that the Veteran had mild disc desiccation and mild degenerative changes in the low back.  When service connection was awarded in 1995, the disability was described by VA as lumbar disc disease.  Both VA and the Army are describing the same disability, which is a disability of the lower back involving the intervertebral discs.  

Third, the Veteran has implied that the amount being recouped may be protected by statute.  Specifically, he notes that 38 U.S.C. 1159 states that service connection for any disability which has been in force for ten or more years shall not be severed except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  The rule noted by the Veteran, which is also contained in VA regulations at 38 C.F.R. § 3.957 (2010), prohibits the severance of service connection after 10 years except for specific circumstances.  See 38 U.S.C.A. § 1159 (West 2002).  Service connection for a low back disability has not been severed and still is in effect, rated as 20 percent disabling.  Thus, the statute noted by the Veteran, and the corresponding VA regulation, are not applicable in this case.  

In summary, the low back disability for which the Veteran was awarded severance pay by the Army is the same disability for which he was awarded service connection in 1995.  The first regular schedular compensable rating assigned for his low back disability was 20 percent and that is the disability rating that should be used in determining the amount of recoupment.  

While the recoupment of severance pay is properly based on a 20 percent disability rating, it appears that the amount to be recouped each month has not been calculated in the manner most favorable to the Veteran during the course of this appeal.  

According to VA Compensation and Pension Service's M21-1 Manual Rewrite (MR), if withholding is for disability severance pay, and the Veteran received disability severance pay for some, but not all, of his service-connected disabilities, then VA will withhold for recoupment the amount of the monthly compensation (including any amounts for dependents) payable for the severance disabilities and pay the balance, if any, to the Veteran.  M21-1MR, Part III, Subpart v, 4.B.7.c.  However, a note indicates that if the balance paid to the veteran is at a rate less than the full amount of monthly compensation payable for non-severance disabilities, including additional amounts for dependents, VA should withhold only the balance remaining after payment of the amount for the non-severance disabilities.  Id.  This note appears to have been overlooked during the course of this appeal.  

For example, in January 2008 the RO notified the Veteran that the current monthly rate of compensation withholding was being adjusted.  The letter indicated that for payments starting December 1, 2007, the total award amount would be $728; the amount withheld would be $230; and the monthly entitlement would be $498.  As a single veteran assigned a 20 percent rating was receiving $230 at that time, it appears that the RO withheld the 20 percent assigned for the low back disability for recoupment and paid the Veteran the remainder of the combined disability evaluation.  However, taking into account the M21-1MR note above, the RO should have first paid the Veteran the amount for his non-severance disabilities and then withheld the remainder of the combined disability compensation for recoupment.  That would mean that the amount withheld for recoupment would be $216, and the monthly entitlement (for compensation rates effective December 1, 2007) would be $512 (for a 40 percent combined disability rating for dysthymic disorder (30 percent) and plantar fasciitis right (10 percent)).  For this period, VA was recouping $14 a month more than it should have.  Appropriate action should be taken to recoup the remainder of the amount payable for the combined disability rating less the amount payable for the combined non-severance disabilities, as such is more favorable to the Veteran.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The recoupment of severance pay based on a 20 percent disability rating is proper; however, the amount to be recouped each month should be the remainder of the amount payable for the combined disability rating less the amount payable for the combined non-severance disabilities, and to this extent only the appeal is granted.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


